Exhibit 10.2

FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
December 3, 2012 and is executed and delivered by and among NACCO MATERIALS
HANDLING GROUP, INC., a Delaware corporation (the “Borrower”), the Guarantors
party hereto, the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent (the “Administrative Agent”). All capitalized terms used
but not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement (as defined below), as amended hereby.


RECITALS


A.    Reference is made to that certain Credit Agreement, dated as of June 22,
2012, by and among the Borrower, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto and the Administrative Agent (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”).


B.    The Credit Parties have requested that the Lenders and the Administrative
Agent agree to amend the terms of the Credit Agreement as set forth below. The
Lenders and the Administrative Agent have agreed to these requests, but only
upon and subject to the terms and conditions set forth herein.


AGREEMENT


1.    Amendment. Subject to the satisfaction of the conditions precedent set
forth in Paragraph 3 below, from and after the date hereof (the “First Amendment
Effective Date”), the Credit Agreement is hereby amended as follows:


(a)    The definition of “Fixed Charge Coverage Ratio” now appearing in Section
1.01 of the Credit Agreement is hereby amended to insert the following at the
end thereof:
“Notwithstanding the foregoing and solely for purposes of this definition, the
calculation of “Restricted Payments” for any period that includes the date of
the December 2012 Dividend (as defined below) shall exclude the December 2012
Dividend.
For purposes of this definition, “December 2012 Dividend” shall mean a one-time
dividend made by NMHG Holding to its shareholders during the month of December,
2012, in an amount not to exceed the lesser of $2.00 per share and $34,000,000.”


(b)    The definition of “NMHG Holding” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
“NMHG Holding” means Hyster-Yale Materials Handling, Inc., a Delaware
corporation, formerly NMHG Holding Co. following a name change effective June
27, 2012, together with its successors and assigns.
(c)    The definition of Hyster-Yale in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“Hyster-Yale” means Hyster-Yale Materials Handling, Inc., a Delaware corporation
that merged with and into NMHG Holding, effective as of June 27, 2012, pursuant
to the Certificate of Ownership




--------------------------------------------------------------------------------



and Merger filed with the Secretary of State of the State of Delaware on such
date, with NMHG Holding as the surviving company
(d)    Clause (a) of Section 9.06 of Credit Agreement is hereby amended and
restated in its entirety as follows:
“(a)    Neither NMHG Holding nor Borrower may make any cash dividend or other
distribution, direct or indirect, on account of any shares of, or interests in,
any class of Capital Stock of such Person (a “Dividend”), except NMHG Holding
and Borrower may make Dividends; provided that no such Dividend shall be
permitted unless each of the following conditions is satisfied:
(i)     no Default has occurred or is continuing, and, after giving effect to
such Dividend, no Default would occur or be continuing; and
(ii)    either:
(I)    the Lowest Thirty Day Availability is greater than or equal to an amount
equal to thirty percent (30%) of the aggregate Existing ABL Credit Agreement
Commitments; or
(II)    both:
(A)    the Lowest Thirty Day Availability is greater than or equal to an amount
equal to twenty percent (20%) of the aggregate Existing ABL Credit Agreement
Commitments; and
(B)    after giving effect to the payment of such Dividend, NMHG Holding and its
Subsidiaries shall have a Fixed Charge Coverage Ratio of at least the FCCR
Minimum on a pro forma basis, computed for the most recent fiscal quarter for
which financial statements have been delivered hereunder”
2.    Waiver of Requirement to Deliver Foreign Law Governed Pledge of Capital
Stock of NMHG Mexico, S.A. de C.V.. Subject to the conditions herein, the
Required Lenders hereby waive the requirement of Section 8.17(b) of the Credit
Agreement requiring the delivery of a foreign law governed pledge agreement and
foreign counsel legal opinion with respect to the pledge of 65% of the Capital
Stock of NMHG Mexico, S.A. de C.V. This waiver is a one-time waiver and is
expressly limited to the purposes and matters set forth herein.


3.    Effectiveness. This Amendment shall be effective as of the First Amendment
Effective Date, upon receipt by the Administrative Agent of each agreement,
document and instrument set forth below and subject to the satisfaction of the
following conditions precedent, in each case to the satisfaction of each of the
Administrative Agent and the Lenders party hereto in their sole discretion:


(a)    Amendment. The Administrative Agent shall have received a copy of this
Amendment duly executed by the Borrower, the Guarantors and the Required
Lenders.



2



--------------------------------------------------------------------------------



(b)    Payment of Fees. The Borrower shall have paid (i) an amendment fee to
each Lender executing this Amendment equal to 0.065% of the outstanding Loans of
such Lender on the First Amendment Effective Date, (ii) all reasonable
out-of-pocket costs and expenses due and payable to the Administrative Agent and
Lenders on the date hereof, including without limitation, the reasonable fees
and out-of-pocket costs and expenses of Moore & Van Allen PLLC as counsel to the
Administrative Agent, and (iii) all other fees to be paid to the Administrative
Agent and the Arranger on or before the First Amendment Effective Date.
(c)    Representations and Warranties. All of the representations and warranties
contained in Paragraph 4(b) below are true and correct.


(d)    No Default. No Default exists under the Loan Documents or would result
after giving effect to the transactions contemplated by this Amendment.


4.    Representations and Warranties. Each Credit Party hereby represents and
warrants to the Administrative Agent and the Lenders with respect to such Credit
Party as follows:


(a)     After giving effect to this Amendment, no Default exists;


(b)     After giving effect to this Amendment, all of the representations and
warranties set forth in the Loan Documents are true and correct in all material
respects as of the date hereof, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date;


(c)    The execution, delivery and performance by such Credit Party of this
Amendment has been duly authorized by all necessary corporate or other
organizational action, and do not: (i) contravene the terms of any of such
Person’s Constituent Documents; (ii) conflict with or result in any breach or
contravention of, or result in or require the creation of any Lien under (x) any
Contractual Obligation to which such Person is a party or (y) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (iii) violate any
Requirements of Law in any material respect; and


(d)     No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against such Credit Party of this Amendment other than those
that have already been obtained and are in full force and effect.



3



--------------------------------------------------------------------------------



5.    Ratification of Credit Agreement. Except as expressly modified, amended or
waived in this Amendment, all of the terms, provisions and conditions of the
Credit Agreement and the other Loan Documents shall remain unchanged and in full
force and effect. The term “this Agreement” or “Credit Agreement” and all
similar references as used in each of the Credit Agreement and the Loan
Documents shall hereafter mean the Credit Agreement as amended by this
Amendment. Except as herein specifically agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms. Except in connection with the amendments and waiver expressly set
forth above, the execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders under the Credit Agreement or any of the other Loan
Documents, nor constitute a waiver of any provision of the Credit Agreement or
any of the other Loan Documents. This Amendment shall not constitute a course of
dealing with the Administrative Agent or the Lenders at variance with the Credit
Agreement or the other Loan Documents such as to require further notice by the
Administrative Agent or the Lenders to require strict compliance with the terms
of the Credit Agreement and the other Loan Documents in the future, as amended
by this Amendment, except as expressly set forth herein. Each of the Credit
Parties acknowledges and expressly agrees that the Administrative Agent and the
Lenders reserve the right to, and do in fact, require strict compliance with all
terms and provisions of the Credit Agreement and the other Loan Documents, as
amended herein. No Credit Party has knowledge of any challenge to the
Administrative Agent’s or any Lender’s claims arising under the Loan Documents
or to the effectiveness of the Loan Documents.


6.    Expenses. The Credit Parties agree to pay all reasonable costs and
expenses in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable fees and expenses of
Moore & Van Allen PLLC, counsel to the Administrative Agent, in accordance with
Section 13.04 of the Credit Agreement.


7.    Binding on Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.


8.    Severability. Whenever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remaining
provisions of this Amendment.


9.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


10.    Entire Agreement. This Amendment constitutes the entire agreement among
the parties with respect to only the specific subject matter hereof, and
supersedes all prior negotiations, representations, warranties, commitments,
offers, letters of interest or intent, proposal letters, contracts, writings or
other agreements or understandings with respect thereof.


11.    No Waiver. No waiver, modification or amendment of any provision of this
Amendment shall be effective unless specifically made in writing and duly signed
by the party purportedly making such waiver.


12.    Counterparts. This Amendment may be executed in one or more counterparts
and by different parties in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which
counterparts taken together shall constitute but one and the same Amendment.
Signatures by facsimile or electronic copy shall bind the parties hereto.

4



--------------------------------------------------------------------------------





13.    Titles. Paragraph and subparagraph titles, captions and headings herein
are inserted only as a matter of convenience and for reference, and in no way
define, limit, extend or describe the scope of this Amendment or the intent of
any provisions hereof.


14.    Exercise of Rights. No failure or delay on the part of any party hereto
to exercise any right, power or privilege hereunder or under any instrument
executed pursuant hereto shall operate as a waiver, nor shall any single or
partial exercise of any right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.


15.    Loan Document. The Borrower affirms and acknowledges that this Amendment
constitutes a Loan Document under the Credit Agreement and any reference to the
Loan Documents under the Credit Agreement contained in any notice, request,
certificate or other document executed concurrently with or after the execution
and delivery of this Amendment shall be deemed to include this Amendment unless
the context shall otherwise specify.


16.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


17.    Acknowledgment of Guarantors. The Guarantors acknowledge and consent to
all of the terms and conditions of this Amendment and agree that this Amendment
and any documents executed in connection herewith do not operate to reduce or
discharge the Guarantors’ obligations under the Credit Agreement or the other
Loan Documents.


18.    Affirmation of Liens. Each Credit Party affirms the liens and security
interests created and granted by it in the Loan Documents (including, but not
limited to, the Collateral Documents) and agrees that this Amendment shall in no
manner adversely affect or impair such liens and security interests.






[Signature Pages Follow]



5



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned parties have executed this Amendment as of
the date first written above.


BORROWER:            NACCO MATERIALS HANDING GROUP, INC.,    
a Delaware corporation


 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Vice President, General Counsel and Secretary



GUARANTORS:        HYSTER-YALE MATERIALS HANDLING, INC.,    
a Delaware corporation


 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Vice President, General Counsel and Secretary



HYSTER OVERSEAS CAPITAL CORPORATION, LLC,    
a Delaware limited liability company


 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Secretary



NMHG OREGON, LLC,    
an Oregon limited liability company


 
By:
/s/ Charles A. Bittenbender
 
 
Name: Charles A. Bittenbender
 
 
Title: Assistant Secretary










NACCO MATERIALS HANDLING GROUP, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


 
By:
/s/ Tiffany Shin
 
 
Name: Tiffany Shin
 
 
Title: Assistant Vice President








NACCO MATERIALS HANDLING GROUP, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



LENDERS:            BANK OF AMERICA, N.A.,
as a Lender


 
By:
/s/ Daryl K. Hogge
 
 
Name: Daryl K. Hogge
 
 
Title: Senior Vice President






















































NACCO MATERIALS HANDLING GROUP, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



FirstMerit Bank, N.A.,
as a Lender


 
By:
/s/ Brett Johnson
 
 
Name: Brett Johnson
 
 
Title: Vice President




NACCO MATERIALS HANDLING GROUP, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender


 
By:
/s/ Rebecca A. Ford
 
 
Name: Rebecca A. Ford
 
 
Title: Duly Authorized Signature




NACCO MATERIALS HANDLING GROUP, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



HSBC Bank USA, National Association
as a Lender


 
By:
/s/ Mike A. Mitchell
 
 
Name: Mike A. Mitchell
 
 
Title: Vice President




NACCO MATERIALS HANDLING GROUP, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



OneWest Bank, FSB,
as a Lender


 
By:
/s/ John Farrace
 
 
Name: John Farrace
 
 
Title: EVP




NACCO MATERIALS HANDLING GROUP, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



TriState Capital Bank
as a Lender


 
By:
/s/ Timothy A. Merriman
 
 
Name: Timothy A. Merriman
 
 
Title: Senior Vice President




NACCO MATERIALS HANDLING GROUP, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



GE CAPITAL BANK,
as a Lender


 
By:
/s/ Heather-Leigh Glade
 
 
Name: Heather-Leigh Glade
 
 
Title: Duly Authorized Signature




NACCO MATERIALS HANDLING GROUP, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION,
as a Lender


 
By:
/s/ Nadine M. Eames
 
 
Name: Nadine M. Eames
 
 
Title: Vice President






NACCO MATERIALS HANDLING GROUP, INC.
FIRST AMENDMENT TO CREDIT AGREEMENT

